Citation Nr: 1613814	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-43 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetic neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case now is within the jurisdiction of the VA RO in Montgomery, Alabama.

The Veteran had a hearing before the Board in February 2014 and the transcript is of record.

The case was previously before the Board in August 2014 when it was remanded for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

The probative evidence of record reveals that the Veteran has diabetic neuropathy of the bilateral upper extremities.  


CONCLUSION OF LAW

The criteria for service connection for diabetic neuropathy of the bilateral upper extremities have been met.  38 C.F.R. § 3.310(a) (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is not contended nor does the evidence show that the claimed bilateral upper extremity neuropathy at issue had its onset in service, was aggravated during service, or became manifest in the first year after separation from service.  Rather, the Veteran claims that this disorder is the result of his service-connected diabetes mellitus disease.
 
Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran served in combat in Vietnam.  He is service-connected for type 2 diabetes mellitus.  See, 38 C.F.R. § 3.303, 3.307(a)(6), 3.309(e) (2015).  In November 2006, he filed a claim for neuropathy of the extremities which he asserted was the result of his service-connected diabetes mellitus.  

In September 2007, a VA Compensation and Pension examination of the Veteran was conducted and indicated a diagnosis of diabetes.  The examiner noted that the Veteran was prescribed medication at bed time in part for symptoms of neuropathy.  The examiner also indicated that there were symptoms of diabetic peripheral neuropathy present including paresthesias, pain, and increased sensitivity involving the fingers, toes, and bottoms of the feet.  

In December 2012 a second VA examination of the Veteran was conducted.  The examiner indicated that a diagnosis of diabetic neuropathy was not warranted and had not been made, but did not account for the findings on the 2007 VA examination report.  However, the examiner then indicated "yes" to the question which asked if the Veteran had "symptoms attributable to diabetic peripheral
Neuropathy."  Mild and moderate pain and numbness of the right and left upper extremity were noted along with mild paresthesia of the left upper extremity.  Farther down the examination form the examiner again indicated that the Veteran did not have diabetic peripheral neuropathy of the upper extremities.  The examiner noted EMG test results from July 2011 which showed symptoms of left carpal tunnel syndrome.  No testing of the right upper extremity was indicated.  

In August 2015, the most recent VA examination of the Veteran was conducted.  The examiner indicated a diagnosis of resolved right sided carpal tunnel syndrome.  However symptoms of mild intermittent pain of both upper extremities were noted along with mild left upper extremity paresthesia and numbness.  The examiner diagnosed lower extremity diabetic neuropathy and indicted that there was no carpal tunnel syndrome.  

The Veteran has service-connected diabetes mellitus, and the 2007 VA examination indicates that he has upper extremity diabetic neuropathy with symptoms present in the fingers of both hands.  The two subsequent VA examinations conducted in 2012 and 2015 indicate the presence of some symptoms of pain, numbness, and paresthesia in the upper extremities but also indicated diagnoses of carpal tunnel syndrome as being responsible.  Yet, the most recent examination indicates that there was no carpal tunnel syndrome, but there are still documented reports of upper extremity neurologic symptoms.  The 2012 and 2015 VA examination reports are confusing in both indicating that symptoms of diabetic neuropathy are both present and absent.  Accordingly, the most persuasive medical evidence is the 2007 VA examination report indicating that diabetic neuropathy of the upper extremities was present.  Resolving all doubt in favor of the Veteran, service connection for diabetic neuropathy of the bilateral upper extremities is warranted.


ORDER

Entitlement to service connection for diabetic neuropathy of the bilateral upper extremities is granted.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


